GOLDTH WAITE, J.
We have no doubt that a court is invested with the discretionary power to exclude evidence, either in whole or in part, whenever its irrelevancy to the issue before the jury is ascertained.
The case made by the plaintiff was not one which entitled him to any recovery in assumpsit, nor is there any portion of it from which the issue before the jury could be concluded, as there was nothing from which it could legally be inferred that any contract, express or implied, existed between these parties. The whole was irrelevant therefore, because no part of it conforms to the allegations of the declaration, which is in assumpsit. Whether the circumstances disclosed would warrant a recovery in an action on the case between these same parties, or an action of assump-sit, by Long and Brown against Kent, for the expenses incurred by them in searching for theslave, is not material to determine, as neither of these questions grow out of the record.
As there was no error in excluding the entire evidence, the judgment must be affirmed.